Citation Nr: 1109647	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-06 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 2004, for the grant of service connection for epididymitis.

2.  Entitlement to an effective date earlier than October 5, 2004, for the grant of service connection for degenerative arthritis of the left knee.

3.  Entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture.

4.  Entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for erectile dysfunction.

5.  Entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for radiculopathy of the left lower extremity.

6.  Entitlement to an effective date earlier than January 8, 2004, for the grant of special monthly compensation for the loss of a creative organ.
7.  Entitlement to an effective date earlier than October 5, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).

8.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

9.  Entitlement to an initial compensable disability rating for epididymitis.

10.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee.

11.  Entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lower back with new onset facet fracture.

12.  Entitlement to an initial compensable disability rating for erectile dysfunction.

13.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Detroit, Michigan.  The RO in Detroit, Michigan, has since assumed jurisdiction of these appeals and forwarded the Veteran's appeals to the Board.

In support of his claim, the Veteran testified at the RO's office in Detroit, Michigan (Travel Board hearing), held before the undersigned in August 2010.  A transcript of the proceedings is of record in the claims file.

The issues of: (1) entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture; (2) entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for erectile dysfunction; (3) entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for radiculopathy of the left lower extremity; (4) entitlement to an effective date earlier than January 8, 2004, for the grant of special monthly compensation for the loss of a creative organ; (5) entitlement to an effective date earlier than October 5, 2004, for the grant of a TDIU; (6) whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder; (7) entitlement to an initial compensable disability rating for epididymitis; (8) entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee; (9) entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lower back with new onset facet fracture; (10) entitlement to an initial compensable disability rating for erectile dysfunction; and, (11) entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  An unappealed August 1970 rating decision denied an April 1970 claim for service connection for epididymitis; June 1990 and November 1990 rating decisions that denied requests to reopen the Veteran's claim for service connection for epididymitis were also unappealed.

2.  In correspondence received on October 5, 2004, the Veteran requested that his claim of entitlement to service connection for epididymitis be reopened.

3.  No communication following the November 1990 rating decision, and prior to the October 5, 2004, claim, may be interpreted as an informal claim of entitlement to service connection for epididymitis.

4.  On October 5, 2004, the Veteran first raised a claim of entitlement to service connection for degenerative arthritis of the left knee.

5.  In an April 2006 rating decision, service connection for epididymitis and for degenerative arthritis of the left knee was granted, effective October 5, 2004.

6.  No communication or medical record prior to October 5, 2004, may be interpreted as an informal claim of entitlement to service connection for degenerative arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 5, 2004, for the award of service connection for epididymitis have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2.  The criteria for an effective date prior to October 5, 2004, for the award of service connection for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and, (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2004, May 2005, and July 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006 and March 2007 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  All of these letters were provided before the initial adjudications of the Veteran's claims.  Therefore, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's STRs, personnel records, and post-service VA and private outpatient treatment records have been obtained by the VA.  The Veteran was afforded the opportunity for a personal hearing.  He has also been provided VA examinations.  

The Veteran contends there are additional service treatment records.  VA has made numerous attempts to obtain identified in-service hospitalization records from June 1968 to December 1968.  In June 1970, VA contacted the United States Army Hospital in Okinawa, Japan, for the Veteran's in-service hospitalization records.  In August 1970, the VA received a negative response indicating that the requested records were not located.  At that time, VA conducted another exhaustive search for the records, but no additional records could be located.  

In February 2009, the VA again received a negative PIES response in regards to the clinical records.  Thus, VA has made exhaustive efforts to obtain these records, and in February 2009, VA made a Formal Finding on the Unavailability of the Clinical Records.  In February 2009, VA sent the Veteran a VCAA notice letter describing this finding and the alternative evidence that the Veteran could submit to substantiate his claim.  The Veteran did not submit any pertinent evidence in response to this VCAA notice letter.  

The Veteran has indicated that post-service he applied for disability benefits from the Social Security Administration (SSA).  In a December 2007 statement from the SSA, VA was informed that all medical records associated with the Veteran's claim for disability benefits were destroyed after the Veteran was denied disability benefits in 1979.  Nonetheless, VA has been able to obtain partial copies of the SSA's decision that denied the Veteran disability benefits.  

Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, the Veteran is represented by an attorney.  Therefore, no further notice to the Veteran or assistance to the Veteran with the development of evidence is required.

Earlier Effective Date for Epididymitis

An April 2006 rating decision granted entitlement to service connection for epididymitis, effective October 5, 2004.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for epididymitis on October 5, 2004.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the October 5, 2004, date selected by the RO is the earliest possible effective date.  If the entitlement arose prior to October 5, 2004, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after October 5, 2004, would not entitle the Veteran to an earlier effective date.

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection for epididymitis, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to an August 1970 rating decision which denied service connection for that disorder, or with June 1990 or November 1990 rating decisions that denied requests to reopen the claims.  

A motion for an earlier effective date based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid motion of CUE in a final rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed 1970 and 1990 rating decisions, these decisions are final and the date of claim for a grant of a higher rating necessarily must be after the date of the last such decision, in November 1990.  See 38 C.F.R. §§ 3.105, 3.400.

Based on the foregoing, any effective date awarded in the present case must follow November 1990, the date of the most recent final rating decision.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

The Board has also considered whether any evidence of record after the last final rating decision in November 1990, but prior to the October 5, 2004, claim, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2010).  

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the November 1990 rating decision and the October 5, 2004, claim indicating an intent to reopen a claim of entitlement to service connection for epididymitis.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's October 5, 2004, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b).  As such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for epididymitis was filed earlier than October 5, 2004.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of October 5, 2004, is appropriate and there is no basis for an award of service connection for epididymitis prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Earlier Effective Date for Knee Disability

An April 2006 rating decision granted entitlement to service connection for degenerative arthritis of the left knee, effective October 5, 2004.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in February 1970.  The Veteran does not contend that he submitted a claim of entitlement to service connection for a left knee disorder within one year of his discharge from the active military service.  Therefore, assignment of an effective date back to the day following discharge is not authorized by the laws governing Veterans' benefits.  

It is observed that the Veteran initially raised a claim of entitlement to service connection for degenerative arthritis of the left knee on October 5, 2004.  In an April 2006 rating decision, the RO granted service connection for the Veteran's degenerative arthritis of the left knee, effective October 5, 2004, the date of the Veteran's initial claim for service connection.  

Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the October 5, 2004, date selected by the RO is the earliest possible effective date.  If the entitlement arose prior to October 5, 2004, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after October 5, 2004, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to October 5, 2004, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to October 5, 2004, indicating an intent to file a claim of entitlement to service connection for a left knee disorder.

The provisions of 38 C.F.R. § 3.157 which allow certain clinical reports to be accepted as informal claims only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's October 5, 2004, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b).  As such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for degenerative arthritis of the left knee was filed earlier than October 5, 2004.  38 C.F.R. § 3.157; Crawford, 5 Vet. App. at 33.

In sum, the presently assigned effective date of October 5, 2004, is appropriate and there is no basis for an award of service connection for degenerative arthritis of the left knee prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-6.


ORDER

Entitlement to an effective date earlier than October 5, 2004, for an award of service connection for epididymitis is denied.

Entitlement to an effective date earlier than October 5, 2004, for an award of service connection for degenerative arthritis of the left knee is denied.
REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

Earlier Effective Date for a Back Disability

The Board has determined that a timely Notice of Disagreement (NOD) dated in January 2009 has been submitted in response to the June 2008 rating decision that granted the Veteran an earlier effective date of January 8, 2004, for his service-connected degenerative changes of the lower back with new onset facet fracture.  Thus, the RO must respond to this timely NOD with a Statement of the Case (SOC) addressing the issue of entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Earlier Effective Dates for Special Monthly Compensation, Erectile Dysfunction, and Radiculopathy

As stated above, the Board is remanding the issue of entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture.  This remanded issue could be granted upon completion of the development sought and thus the outcome of the earlier effective date claims concerning the Veteran's special monthly compensation, erectile dysfunction, and radiculopathy may be affected.  Specifically, the Veteran's claims for special monthly compensation, erectile dysfunction, and radiculopathy were assigned effective dates of January 8, 2004, the date of the Veteran's claim for service connection for a back disorder.  Therefore, the assignment of an earlier effective date for the Veteran's service-connected back disability could result in the assignment of an earlier effective date for the Veteran's special monthly compensation, radiculopathy, and erectile dysfunction.  Thus, the Board finds that the earlier effective date claims regarding the Veteran's special monthly compensation, radiculopathy, and erectile dysfunction are inextricably intertwined with the Veteran's claim for an earlier effective date for his service-connected back disability.  A decision on the other claims will be deferred pending readjudication of the issue of entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Earlier Effective Date for a TDIU

The Board has determined that a timely NOD dated in July 2009 has been submitted in response to the June 2009 rating decision that granted the Veteran's TDIU claim, effective on October 5, 2004.  Thus, the RO must respond to this timely NOD with a SOC addressing the issue of entitlement to an effective date earlier than October 5, 2004, for the grant of a TDIU.  Manlincon, 12 Vet. App. at 238.  

Psychiatric Disorder Claim

Since filing his petition to reopen the claim for service connection for a psychiatric disorder in October 2007, the Veteran has not been provided the required VCAA notice.  The Veteran must be provided this notice prior to the Board adjudication of this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Initial Rating Claims

The Veteran's last VA examinations to assess the current severity of his service-connected left knee, epididymitis, radiculopathy of the left lower extremity, lumbar spine, and erectile dysfunction disabilities were in April 2007.  This evidence is inadequate to assess the Veteran's current levels of severity since these examinations are almost four years old.  At his Board hearing, the Veteran testified that these disabilities had worsened, and since those examinations the Veteran has been granted a TDIU based on his service-connected disabilities.  Therefore, new VA examinations are required to assess the current levels of severity of the Veteran's service-connected left knee, epididymitis, radiculopathy of the left lower extremity, lumbar spine, and erectile dysfunction disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Battle Creek, Michigan, are dated from July 2004.  All updated records should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then claim should be returned to the Board for the purpose of appellate disposition, if the claim remains denied.  

2.  Issue a SOC addressing the Veteran's claim of entitlement to an effective date earlier than October 5, 2004, for the grant of a TDIU.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

3.  After the notices required under paragraphs #1 and #2 have been issued, and the Veteran has had an opportunity to respond, readjudicate the claims for earlier effective dates for special monthly compensation, erectile dysfunction, and radiculopathy, after conducting any necessary development.

4.  Send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that is specific to his claim concerning whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.  The letter must describe what constitutes new and material evidence according to the amended standard in effect since August 29, 2001.  38 C.F.R. § 3.156(a) (2010).  The letter must address the specific reasons this claim was previously denied in November 1995.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, this letter should also comply with the recent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

5.  Obtain and associate with the claims file all updated VA treatment records from the VAMC in Battle Creek, Michigan, since July 2004.  Ensure that the Veteran has not been recently treated for his service-connected disabilities by another VAMC.  

Do not associate duplicate records with the file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  Provide a VA examination to evaluate the severity of the Veteran's service-connected left knee disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5003 and 5257.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The description of the range of motion in the left knee must separately state the Veteran's range of motion in each plane, state where in each motion pain begins and what part of the motion is without pain, and state whether the total range or motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  Provide a VA examination to evaluate the severity of the Veteran's service-connected radiculopathy of the left lower extremity.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 8520.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Provide a VA examination to evaluate the severity of the Veteran's service-connected erectile dysfunction.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7522.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

9.  Provide a VA examination to evaluate the severity of the Veteran's service-connected lumbar spine disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5242.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The description of the range of motion in the lumbar spine must separately state the Veteran's range of motion in each plane, state where in each motion pain begins and what part of the motion is without pain, and state whether the total range or motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

10.  Provide a VA examination to evaluate the severity of the Veteran's service-connected epididymitis.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7523.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

11.  After the above actions have been completed, readjudicate each of the claims remaining on appeal.  If any claim remains denied, issue the Veteran and his representative a Supplemental SOC (SSOC), and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


